DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 on the remarks that “…the rejection of independent claim 1 is moot in light of the amendments made thereto.” Examiner respectfully disagrees.
Applicant has amended claim 1 to include that both the control transistor and the emission control transistor are connected between the driving voltage line and the first source region wherein the control transistor is directly connected to the emission control transistor.
Sun discloses at paragraph [0024], Fig. 4, a seventh transistor M7 (control transistor) having a gate electrode receiving the second light-emitting signal EMIT2, a first terminal connected to a first source region via a sixth transistor M6 and a second terminal connected to the first node N1. 
Sun further discloses at paragraph [0018], Fig. 4, first transistor M1 (emission control transistor) having a gate electrode receiving a first light-emitting signal EMIT1, a first terminal receiving a first reference voltage VDD, and a second terminal connected to a first node N1.
As discussed above, Sun’s seventh transistor M7 (control transistor) and first transistor M1 (emission control transistor) are connected to first node N1; thus, both are directly connected.
Therefore, given the above, the examiner maintains the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Pub. No.: US 2017/0110054).
Consider claim 1, Sun discloses a display device (paragraph [0007], display device), comprising:
a scan line for transmitting a scan signal (paragraph [0007], Fig. 4, display device includes a plurality of scanning lines transferring a scanning signal);
a control line for transmitting a control signal that is different from the scan signal (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
an emission control signal line for transmitting an emission control signal that is different from the control signal (paragraph [0018], Fig. 4, first light-emitting signal EMIT1);
a data line (paragraph [0007], Fig. 4, display device includes a plurality of data lines) and a driving voltage line traversing the scan line (paragraph [0019], Fig. 4, first scanning signal S1 and paragraph [0021], Fig. 4, second scanning signal S2) and the control line (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
a first transistor (paragraph [0020], Fig. 4, third transistor M3) including a first gate electrode, a first channel region, a first source region, and a first drain region (paragraph [0020], Fig. 4, a gate electrode connected to the second node N2, a first terminal connected to a third node N3, and a second terminal connected to a fourth node N4);
a second transistor (paragraph [0021], Fig. 4, fourth transistor M4) including a second gate electrode connected to the scan line, a second source region connected to the data line, and a second drain region connected to the first source region (paragraph [0021], Fig. 4, a gate electrode receiving a second scanning signal S2, a first terminal receiving a data signal Vdata, and a second terminal connected to the third node N3);
a light-emitting element (paragraph [0026], Fig. 4, light-emitting element L);
a control transistor (paragraph [0023], Fig. 4, sixth transistor M6, seventh transistor M7 or eighth transistor M8) including a control gate electrode connected to the control line, and connected between a driving voltage line and the first source region (paragraph [0024], Fig. 4, a seventh transistor M7 (control transistor) having a gate electrode receiving the second light-emitting signal EMIT2, a first terminal connected to a first source region via a sixth transistor M6 and a second terminal connected to VDD via first transistor M1); and
an emission control transistor (paragraph [0018], Fig. 4, first transistor M1) including an emission control gate electrode connected to the emission control signal line, and connected between the driving voltage line and the first source region (paragraph [0018], Fig. 4, first transistor M1 (emission control transistor) having a gate electrode receiving a first light-emitting signal EMIT1, a first terminal receiving a first reference voltage VDD, and a second terminal connected to a first source region via a sixth transistor M6 and seventh transistor M7);
wherein the control transistor is directly connected to the emission control transistor (Fig. 4, seventh transistor M7 (control transistor) and first transistor M1 (emission control transistor) are connected to first node N1).
Consider claim 2, Sun discloses wherein: the control transistor includes a control drain region connected to the first source region, and a control source region (paragraph [0024], Fig. 4, a seventh transistor M7 (control transistor) having a first terminal (control drain) connected to a first source region via a sixth transistor M6 and a second terminal (control source) connected to VDD via first transistor M1), and
the emission control transistor includes an emission control drain region connected to the control source region, and an emission control source region connected to the driving voltage line (paragraph [0018], Fig. 4, first transistor M1 (emission control transistor) having a second terminal (drain region) connected to a control source region via a sixth transistor M6 and seventh transistor M7 and first terminal (source region) receiving a first reference voltage VDD).
Consider claim 4, Sun discloses a third transistor (paragraph [0025], Fig. 4, eight transistor M8) including a third drain region connected to the light-emitting element, and a third source region connected to the first drain region (paragraph [0025], a second terminal connected to the light-emitting element L and a first terminal connected to the fourth node N4 (with connection to third transistor M3).
Consider claim 5, Sun discloses a fourth transistor (paragraph [0022], Fig. 4, fifth transistor M5) including a fourth gate electrode connected to the scan line, a fourth drain region connected to the first gate electrode, and a fourth source region connected to the first drain region (paragraph [0022], Fig. 4, fifth transistor M5 having a gate electrode receiving the second scanning signal S2,  a first terminal connected to the fourth node N4, and a second terminal connected to the second node N2); and
a capacitor (paragraph [0027], Fig. 4, first capacitor C1) including a first terminal connected to the first gate electrode, and a second terminal connected to the driving voltage line (paragraph [0027], Fig. 4, have a first terminal connected to VDD via transistor M1 and a second terminal connected to the second node N2 with connection to gate electrode of M3).
Consider claim 6, Sun discloses a vertical control signal line traversing the emission control signal line and electrically connected to the emission control signal line (paragraph [0018], first light-emitting signal EMIT1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lee et al. (Pub. No.: US 2016/0133209) and in further view of Yin et al. (Pub. No.: US 20200117034).
Consider claim 7, Sun discloses a display device (paragraph [0007], display device), comprising:
a scan line for transmitting a scan signal (paragraph [0007], Fig. 4, display device includes a plurality of scanning lines transferring a scanning signal);
a control line for transmitting a control signal that is different from the scan signal (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
an emission control signal line for transmitting an emission control signal that is different from the control signal (paragraph [0018], Fig. 4, first light-emitting signal EMIT1);
a data line (paragraph [0007], Fig. 4, display device includes a plurality of data lines) and a driving voltage line traversing the scan line (paragraph [0019], Fig. 4, first scanning signal S1 and paragraph [0021], Fig. 4, second scanning signal S2) and the control line (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
a first transistor (paragraph [0020], Fig. 4, third transistor M3) including a first gate electrode, a first channel region, a first source region, and a first drain region (paragraph [0020], Fig. 4, a gate electrode connected to the second node N2, a first terminal connected to a third node N3, and a second terminal connected to a fourth node N4);
a second transistor (paragraph [0021], Fig. 4, fourth transistor M4) including a second gate electrode connected to the scan line, a second source region connected to the data line, and a second drain region connected to the first source region (paragraph [0021], Fig. 4, a gate electrode receiving a second scanning signal S2, a first terminal receiving a data signal Vdata, and a second terminal connected to the third node N3);
a light-emitting element (paragraph [0026], Fig. 4, light-emitting element L);
a control transistor (paragraph [0023], Fig. 4, sixth transistor M6, seventh transistor M7 or eighth transistor M8) including a control gate electrode connected to the control line, and connected between a driving voltage line and the first source region (paragraph [0024], Fig. 4, a seventh transistor M7 (control transistor) having a gate electrode receiving the second light-emitting signal EMIT2, a first terminal connected to a first source region via a sixth transistor M6 and a second terminal connected to VDD via first transistor M1); and
an emission control transistor (paragraph [0018], Fig. 4, first transistor M1) including an emission control gate electrode connected to the emission control signal line, and connected between the driving voltage line and the first source region (paragraph [0018], Fig. 4, first transistor M1 (emission control transistor) having a gate electrode receiving a first light-emitting signal EMIT1, a first terminal receiving a first reference voltage VDD, and a second terminal connected to a first source region via a sixth transistor M6 and seventh transistor M7); and
wherein the control transistor is directly connected to the emission control transistor (Fig. 4, seventh transistor M7 (control transistor) and first transistor M1 (emission control transistor) are connected to first node N1).
Sun does not specifically disclose a substrate that includes a first surface and a second surface opposing each other, the substrate further including a display area;
the scan line disposed on the first surface of the substrate.
Lee discloses a substrate that includes a first surface and a second surface opposing each other (claim 4, substrate with first surface and second surface opposing the first surface), the substrate further including a display area (claim 3, the gate line, the data line, the thin film transistor, and the pixel electrode being disposed on the first substrate; thus, a display area);
the scan line disposed on the first surface of the substrate (paragraph [0037], the gate line being disposed on the first substrate).
Therefore, in order to provide for a more effective display area, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lee in providing a substrate that includes a first surface and a second surface opposing each other, the substrate further including a display area; the scan line disposed on the first surface of the substrate.
The combination of Sun and Lee does not specifically disclose an optical element disposed below the second surface of the substrate.
Yin discloses an optical element disposed below the second surface of the substrate (paragraph [0025], [0066], optical components such as a camera are disposed under the display).
Therefore, in order to produce a full screen effect, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Yin in providing an optical element disposed below the second surface of the substrate, see teaching found in Yin, paragraph [0025].
Consider claim 8, the combination of Sun, Lee and Yin discloses wherein the optical element includes a camera or a sensor (paragraph [0025], [0066], optical components such as a camera).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun, Lee and Yin in view of Kim et al. (Pub. No.: US 2017/0249896).
Consider claim 9, the combination of Sun, Lee and Yin does not specifically disclose a peripheral area provided outside the display area; and
a signal wire provided in the peripheral area, electrically connected to the emission control signal line, and for transmitting the emission control signal.
Kim discloses a peripheral area provided outside the display area (paragraph [0050], Figs. 1, 2A, peripheral regions PPA1 and PPA2); and
a signal wire provided in the peripheral area, electrically connected to the plurality of emission control signal lines, and for transmitting the emission control signal (paragraph [0050], Fig. 1, driver (paragraph [0069], light-emitting driver EDV) for driving the pixels PXL and wire lines of a wire unit for connecting the pixels PXL to the driver may be disposed at least partially on the peripheral regions PPA and paragraph [0090], Fig. 4, light emitting control lines E11 to E1n and E21 to E2n respectively connected to the first and second pixels PXL1 and PXL2).
Therefore, in order to provide an area for disposing signal wires and their connections, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim in providing a peripheral area provided outside the display area; and a signal wire provided in the peripheral area, electrically connected to the emission control signal line, and for transmitting the emission control signal.
Consider claim 10, the combination of Sun, Lee, Yin and Kim discloses a vertical control signal line traversing the emission control signal line and electrically connected to the emission control signal line (Sun, paragraph [0018], first light-emitting signal EMIT1).
Consider claim 11, the combination of Sun, Lee, Yin and Kim discloses a peripheral control signal line electrically connected to the emission control signal line and the vertical control signal line (Kim, paragraph [0050], Fig. 1, driver (paragraph [0069], light-emitting driver EDV) for driving the pixels PXL and wire lines of a wire unit for connecting the pixels PXL to the driver may be disposed at least partially on the peripheral regions PPA and paragraph [0090], Fig. 4, light emitting control lines E11 to E1n and E21 to E2n respectively connected to the first and second pixels PXL1 and PXL2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun, Lee and Yin in view of Ka et al. (Pub. No.: US 2017/0301280).
Consider claim 12, the combination of the combination of Sun, Lee and Yin does not specifically disclose wherein the plurality of scan lines, the plurality of control lines, and the plurality of emission control signal lines are provided in a same conductive layer.
Ka discloses wherein the plurality of scan lines, the plurality of control lines, and the plurality of emission control signal lines are provided in a same conductive layer (paragraph [0240], Fig. 3, the scan line connecting parts ES and the light emission control line connecting parts EE may be formed on the same layer as the second scan line S21, S22 or the second light emission control line E21, E22).
Therefore, in order to provide the scan line connecting parts ES and the light emission control line connecting parts EE to be made of the same material as and in the same process as the second scan line S21, S22 or the second light emission control line E21, E22, it would have been obvious to one having ordinary skill in the art at the time of invention, to have applied the same technique as suggested by Ka wherein the plurality of scan lines, the plurality of control lines, and the plurality of emission control signal lines are provided in a same conductive layer, see teaching found in Ka, paragraph [0240].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, Sun discloses wherein: the control transistor includes a control source region connected to the driving voltage line, and a control drain region (Fig. 4, seventh transistor M7 (control transistor) connected to first reference voltage VDD via first transistor M1 (emission control transistor), and
Sun discloses an emission control drain region connected to the first source region (Fig. 4, first transistor M7 drain region connected to third transistor M3 source region via transistors M7 and M6).
Sun fails to disclose the emission control transistor includes an emission control source region connected to the control drain region. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627